DETAILED ACTION
Reasons for Allowance
Claims 1, 4-10, 21, 11, 14-20, 23, 24 are allowed over the prior art of record as amended in the response filed on February 07, 2022.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: a. determining a de-aliasing image between a de-aliased image that is based on a previous non-de-aliased image and a de-aliased image that is based on a previous de- aliased image based on a number of discontinuities in the de-aliased image that is based on the previous non-de-aliased image and the de-aliased image that is based on the previous de-aliased image; and de-aliasing a current color image of the time series of color images based on the determined de-aliasing image to construct the de-aliased color image; and visually presenting the real-time image of the anatomical tissue with the de-aliased color image of the flow superimposed thereover; b. determining a de-aliasing image between a de-aliased image that is based on a previous non-de-aliased image and a de-aliased image that is based on a previous de- aliased image based on a number of discontinuities in the de-aliased image that is based on the previous non-de-aliased image and the de-aliased image that is based on the previous de-aliased image; and de-aliasing a current color image of the time series of color images based on the determined de-aliasing image to construct the de-aliased color image; and a rendering engine configured to visually display the real-time image of the anatomical tissue with the de-aliased color images of the flow superimposed thereover; c. determining a de-aliasing image based on a number of discontinuities in a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/BO JOSEPH PENG/Primary Examiner, Art Unit 3793